Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21 – 40 are allowable over prior art of record. 
Regarding claims 21 -26, the prior art of record failed to teach, a method for clock synchronization in a wireless audio system comprising: receiving a plurality of pilot subcarriers from a wireless transmitter; determining a channel estimate for each of the plurality of pilot subcarriers; determining one or more channel phase slope values based on the channel estimate for each of the plurality of pilot subcarriers; summing the one or more channel phase slope values to generate a channel phase slope; determining a timing offset estimate based on the channel phase slope; determining a tuning value based on the timing offset estimate; modifying a reference oscillator based on the tuning value to generate a modified reference signal; and controlling a clock based on the modified reference signal as claimed in independent claim 21. Therefore, claims 21 – 26 are novel and non-obvious over prior art of record. 
Regarding claims 27 – 40, the prior art of record failed to teach, a wireless audio system, comprising: a wireless transmitter configured to transmit a plurality of pilot subcarriers; and one or more wireless receivers, each configured to: receive the plurality of pilot subcarriers; determine a timing offset estimate based on the plurality of pilot subcarriers; determine a tuning value by applying weighted coefficients to (i) the timing offset estimate and (ii) an integration of previously determined timing offset estimates; modify a reference oscillator based on the tuning value to generate a modified reference signal; and control a clock based on the modified reference signal as claimed in independent claim 27 and similarly claimed in independent claim 34. Therefore, claims 27 – 40 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633